HODGE, C.J.,
with whom Cabret, J., joins, concurring. I agree with the majority’s conclusion that the People introduced sufficient evidence to sustain Marcelle’s conviction for aggravated assault and battery as an act of domestic violence. I write separately, however, because I do not join that portion of Part IV.A.3 of the opinion relating to the taking of judicial notice in this case. I do not believe this Court should take judicial notice of the “common practice for residents to place clothes outside their residence” for drying by the natural elements when the record contains no *548indication that Reyes threw Marcelle’s clothes out of the window to dry them. Likewise, even if Reyes was attempting to dry Marcelle’s clothes, the record contains no evidence that Marcelle consented to Reyes handling his clothes, let alone by throwing them out of a window, and thus this “common practice” is irrelevant to whether the sufficient resistance defense was available to Marcelle.
Judicial notice is “the recognition and acceptance by the court, for use by the trier of fact or by the court, of the existence of a matter of law or fact that is relevant to an issue in the action without requiring formal proof of the matter.” Poseidon Development, Inc. v. Woodland Lane Estates, LLC, 152 Cal. App. 4th 1106, 62 Cal. Rptr.3d 59, 67 (Cal. Ct. App. 2007) (citation omitted) (emphasis added). Only relevant material may be noticed; if material is irrelevant to the cause or any valid claim for relief, then that material should not be judicially noticed. See American Prairie Constr. Co. v. Hoich, 560 F.3d 780, 797 (8th Cir. 2009); see also State v. Ditton, 333 Mont. 483, 144 P.3d 783, 790 (2006) (“Judicial notice is always confined to those matters which are relevant to the issues at hand.”) (citation omitted). Reyes did not testify — nor is there any evidence in the record — that she removed Marcelle’s clothing from her apartment and placed them outdoors for drying purposes. And consequently, the existence of a practice of drying clothes outdoors does not tend to prove or disprove that Reyes was attempting to injure Marcelle’s clothing when he exerted physical force on her person, particularly given that Reyes was throwing Marcelle’s clothes out of a window rather than simply placing them on a clothesline. Therefore, to the extent that the practice of placing clothes outdoors to dry is an appropriate matter for judicial notice, the matter is irrelevant in this case. See Hoich, 560 F.3d at 797 (holding that the trial court erred in taking judicial notice of statements in a book by defendant referencing his investment success and his CPA/friend to show that defendant gave CPA a proxy because, inter alia, statements were irrelevant — they did not tend to prove or disprove an authorized agency to negotiate a contract in creditor breach of contract action).
Finally, judicial notice is inappropriate because, regardless of Reyes’s purpose, there is no evidence in the record that Marcelle consented to Reyes taking his clothes and throwing them out of the window. Title 14, section 41 of the Virgin Islands Code expressly authorizes the use of “resistance sufficient to prevent... an illegal attempt by force to take or *549injure property in [one’s] lawful possession.” Although I agree that the evidence, when viewed in the light most favorable to the People, shows that Marcelle used greatly disproportionate force in protecting his property, Marcelle did possess a right to prevent Reyes from taking his clothes.